Citation Nr: 0017701	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  96-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 1997 the Board remanded this case to the RO for 
further development and adjudicative action.

The RO affirmed the denial of entitlement to service 
connection for the cause of the veteran's death in October 
1999.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record reasonably sustains that 
the veteran's service-connected PTSD had a significant 
contributory role in, or aided and lent assistance to, his 
death, as stated on the death certificate.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's death certificate reveals that he passed away 
in May 1995.  The cause of death was listed as pneumonia due 
to gall bladder cancer.  Dementia was listed as contributing 
to the cause of death.  The veteran was service connected for 
PTSD, but not for dementia.  

Available service medical records do not document a diagnosis 
of pneumonia, bladder cancer, or dementia.  Daily sick 
reports document that the veteran was treated on occasion, 
but they do not document what he was treated for.  However, 
the record also indicates that many of his service medical 
records were destroyed by fire.  

A September 1988 VA progress note documented that the veteran 
had been referred for memory loss, worsening over the past 
several years.  It was noted that he had been under 
psychiatric care for depression for several years following 
World War II.  The impression was senile memory loss.  

An October 1988 VA progress note documented that the veteran 
had been treated for pneumonia in February.  

In January 1989 the veteran was seen at the New Orleans VA 
Medical Center (VAMC) with complaints of progressive memory 
loss over the last several years.  A past history of 
pneumonia, melanoma, and "nerve trouble" in the 1940s was 
noted.  The impression was progressive dementia.  

In February 1989 the veteran was seen at a VAMC with a two 
year history of memory impairment.  A past history of anxiety 
symptoms related to military service was noted.  The 
impression was mild to moderate dementia.  It was noted that 
his family history was strong and a progressive process was 
suspected.  

In February 1989 the veteran submitted an application for 
service connection for a nervous breakdown.  

On VA examination in April 1989 the veteran reported insomnia 
and anxiousness at times.  He also complained of poor short 
term memory.  The diagnosis on examination was an adjustment 
disorder with mixed emotional features and amnestic syndrome, 
mild.  

In June 1990 the veteran was seen at the New Orleans VAMC 
with mild memory complaints and an explosive temperament.  VA 
progress notes show that he began receiving treatment at the 
Memory Disorder Clinic.  

In March 1991 the veteran was examined at the New Orleans 
VAMC for post-traumatic stress disorder (PTSD).  Reported 
symptoms included avoidance of stimuli, general numbing 
responsiveness, and hyperarousal.  The examination also 
revealed clinically significant levels of anxiety, 
depression, anger, guilt, and irritability.  It was noted 
that the veteran's symptom picture was further complicated by 
cognitive deficits due to Alzheimer's Disease.  On follow-up 
in March 1991 the diagnosis was PTSD with survivor guilt.  

During a May 1991 hearing conducted pursuant to an appeal 
brought by the veteran, the appellant opined that the veteran 
was trying to block out his memories of the war.  See Tr., p. 
9.  She further opined that this effort was affecting his 
memory.  Id.  

In May 1991 the RO granted service connection for PTSD, and 
in October 1991 the RO assigned a 30 percent rating for PTSD.  

During the July 1991 VA PTSD examination, the veteran 
reported that he was hospitalized for his nerves while in the 
service and again in 1946 while in California.  It was noted 
that he was currently receiving treatment for PTSD and 
Alzheimer's.  Reported PTSD symptoms included nightmares, 
memory problems, and difficulty concentrating.  Interview and 
test data supported previous diagnoses of PTSD (lifetime) and 
primary degenerative dementia, Alzheimer's type.  

During the July 1991 VA mental disorders examination the 
veteran reported various symptoms, including difficulty with 
concentration and other PTSD-related symptoms.  A history of 
PTSD and Alzheimer's Disease was noted.  Upon examination, 
the pertinent diagnoses were PTSD and primary degenerative 
dementia of the Alzheimer's type, mild.  

In September 1991 the veteran underwent a VA psychological 
evaluation.  He complained of a fading memory over the last 
"couple of years."  The examiner concluded that the veteran 
was probably suffering from some form of dysthymic disorder 
in a failing physical condition.  The possibility of an 
amnestic disorder was considered, and it was found that this 
"may be" related to vascular factors given his poor 
physical condition.  

VA progress notes from December 1991 through March 1994 show 
continued treatment of the veteran's memory difficulties and 
his psychiatric symptoms.  In June 1992 a film of the spine 
revealed an abdominal, aortic aneurysm.  

A July 1992 computerized tomography (CT) was also noted as 
indicating the aneurysm.  It was also noted that he was 
totally dependent on his wife due to his dementia.  In 
January 1994 the aneurysm was noted as being stable and 
asymptomatic.  

On VA examination in September 1994 it was found that the 
veteran's dementia "may, at times," mask some of his PTSD 
symptoms; however, it was concluded that the veteran was 
still afflicted with some of the anxiety-related symptoms 
associated with a combat syndrome.  It was also concluded 
that there was a strong indication of an organic impairment, 
such as an Alzheimer's dementia or a multi-infarct dementia.  
The diagnoses were PTSD and dementia (not otherwise 
specified).  

On VA examination in October 1994 the veteran reported his 
military history and stated that he worked as a plumber 
following his discharge from service.  He reported that he 
retired in 1980 and that he began to notice that his memory 
was slipping around this time.  He also reported that his 
military-related dreams became more frequent and more 
disturbing at this time as well.  

The veteran reported that his memory, ability to read, and 
his ability to learn had been progressively getting worse.  
On examination, he was found to show general debility of a 
significance beyond any description in the claims file.  His 
mental status was found to be considerably less positive than 
in the past, and his physical condition was found to be 
worsened as well.  He was found to be incompetent.  The 
examiner also concluded that his PTSD symptoms had 
progressed.  The diagnoses were PTSD (progressively worse) 
and dementia of the Alzheimer's type with delirium.  

The certificate of death lists pneumonia as the cause of 
death due to gall bladder cancer.  Dementia was listed as 
another significant condition contributing to death.  

In June 1995 the appellant submitted a claim for dependency 
and indemnity compensation (DIC).  

In a July 1995 letter, Dr. M.U., Ph.D., from the PTSD 
Clinical Team, noted that an evaluation of PTSD was completed 
with the veteran in January 1991.  A history of Alzheimer's 
Disease was also noted.  She reported that the veteran was 
followed by both the VA PTSD and Memory Disorders Clinics 
until his recent death.  VA records confirm this.  

Dr. M.U. noted that PTSD is a complex disorder affecting 
multiple realms of physical and psychological functioning.  
She opined that there is evidence that symptoms and behaviors 
common to individuals with PTSD may put them at risk for 
developing cardiovascular disorders.  She further opined that 
it was possible that the veteran's PTSD may have contributed 
to increasing his risk for developing a vascular disease such 
as dementia.  

In July 1999, Dr. H.C., M.D., Clinical Director of the PTSD 
Unit, noted that the veteran died of pneumonitis in May 1999, 
and that he had cardiovascular dementia secondary to multiple 
transient ischemic attacks (TIA's).  He noted that the 
earliest signs of dementia were in 1990.  

Dr. H.C. noted that the veteran had been service connected 
for PTSD at 30 percent.  While acknowledging that PTSD could 
increase arousal and increase the stress on his 
cardiovascular system, Dr. H.C. concluded that it was 
unlikely a level of PTSD that "did not prevent his raising a 
family and functioning well at work" would be sufficient to 
have caused the series of strokes that lead to his dementia, 
which may have contributed to his death.  He concluded that 
there was no evidence that PTSD contributed to the veteran's 
death in any substantial way.  



In September 1999 Dr. B.S., Staff Neurologist at the New 
Orleans VAMC noted that the veteran was first seen in 
February 1989 with a two year history of memory impairment as 
well as explosive behavioral and personality symptoms.  A CT 
scan showed moderate cortical atrophy and a single 
subcortical lacune.  A later scan revealed cavum septi 
pellucidi and lipoma of corpus callosum.  

Dr. B.S. reported that the veteran was followed up to August 
1994 showing little change in memory function.  He stated 
that he did not know what happened to the veteran or what the 
circumstances of his death were.  He noted that it was never 
clear that the veteran suffered from Alzheimer's Disease, 
finding that it may have been a more discreet "age 
associated memory impairment."  He again noted that he did 
not know what happened after 1994.  

Dr. B.S. went on to state that he was not aware of any data 
linking PTSD to Alzheimer's Disease or age-related memory 
impairment; however, he found that PTSD could have clearly 
influenced the significant emotional personality and 
behavioral changes which he exhibited for a long time.  

In September 1999, Dr. R.M. reported that he had reviewed the 
veteran's chart and noted that he was being followed for an 
abdominal aortic aneurysm.  He reported that evaluations 
performed in September 1993 and December 1993 revealed no 
liver abnormalities except for hepatomegaly and gallstones.  
There were no suspicious lesions.  On follow-up in November 
1994, a right lobe liver lesion was revealed that seemed 
continuous with the gallbladder and a second lesion posterior 
to the first.  The laboratory report included gallbladder 
cancer or metastases as possible diagnoses.  



However, Dr. R.M. noted that the veteran never had any 
biopsies of the liver to evaluate the above-mentioned 
lesions.  He noted that the diagnosis of gallbladder cancer, 
based on the available record, had not been confirmed, unless 
this was done during his hospitalization prior to his death.  
In sum, the physician concluded that he could not confirm the 
diagnosis of gallbladder cancer, and hence, could not 
consider it a contributing factor to his death.  

In September 1999, Dr. M.P. noted that the veteran had been 
evaluated by the Vascular Surgery Service serially for a 
repeat determination of an abdominal aortic aneurysm.  It was 
noted that he had also undergone a CT scan of the brain which 
revealed mild atrophy but no evidence of infarction.  Duplex 
evaluation of the extracranial carotid system demonstrated no 
hemodynamically-significant occlusive disease.  Serial 
evaluations of the aneurysm determined that the aneurysm did 
not require intervention.  

The examiner concluded that there was no evidence of an 
association between the veteran's vascular condition, namely 
infrarenal abdominal aortic aneurysm, mild extracranial 
carotid occlusive disease, and any claims of PTSD, and/or 
other dementia, and/or Alzheimer's Disease.  He found that 
there was no evidence in the serial clinical evaluations that 
he was evaluated by the Vascular Surgery Service for these 
problems.  

The examiner concluded that there was no evidence in the 
medical literature to associate small infrarenal abdominal 
aortic aneurysms and nonhemodynamically-significant 
extracranial carotid disease with the development or 
exacerbation of PTSD, dementia, or Alzheimer's Disease.  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  
Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

It has been asserted by a competent medical professional that 
the veteran's PTSD may have contributed to the development of 
dementia.  

While it appears that there are medical records which have 
not been obtained by the RO, the Board finds that it will not 
be necessary to obtain such evidence since the issue on 
appeal will be granted, as explained below.  Therefore, the 
failure to obtain such evidence does not prejudice the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The duty to assist as therefore been satisfied to the extent 
necessary to grant the benefit on appeal.  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence with respect to the appellant's claim for service 
connection of the cause of the veteran's death.  Therefore, 
the benefit of the doubt rule applies, and service connection 
for the cause of the veteran's death is therefore warranted.  




The Board notes at the outset that the medical opinions 
provided by Dr. M.P. and Dr. R.M. are of little or no 
probative value with regard to the issue on appeal.  Dr. M.P. 
concluded that there was no evidence of an association 
between the aneurysm and carotid disease with the development 
of PTSD, dementia or Alzheimer's Disease.  Dr. R.M. found 
that he could not confirm the diagnosis of gallbladder 
cancer.  These opinions are of little probative value insofar 
as they do not make any conclusions as to the relevant issue 
at hand: whether PTSD in some way lead to or aggravated the 
veteran's dementia, which was listed on the death certificate 
as playing a contributing role in the veteran's death.  

There are three medical opinions that specifically address 
the link between PTSD and the veteran's dementia.  

Dr. M.U. indicated that it was possible that the veteran's 
PTSD may have contributed the development of his dementia.  

Dr. H.C. concluded that there was no evidence that PTSD 
contributed to the veteran's death in any substantial way.  

Dr. B.S. concluded that he was not aware of any literature 
linking PTSD to Alzheimer's disease or age-related memory 
impairment.  However, Dr. B.S. also noted that it was never 
clear that the veteran suffered from Alzheimer's Disease, 
concluding that he may have suffered from an age associated 
memory impairment.  He also found that PTSD could have 
clearly influenced the significant emotional personality and 
behavioral changes which he exhibited for a long time.  






The Board again concludes that the benefit of the doubt rule 
applies in this case.  First, the Board notes that the 
evidence of record frequently has discussed the veteran's 
PTSD and dementia-related symptoms (in particular, memory 
loss and concentration difficulties) in concert to the extent 
that it is difficult to ascertain whether some of the 
symptoms are attributable to PTSD, to dementia, or to both in 
varying degrees.  

In particular, on VA examination in September 1994 it was 
found that the veteran's dementia "may, at times," mask 
some of the veterans PTSD symptoms; however, it was concluded 
that the veteran was still afflicted with some of the 
anxiety-related symptoms associated with a combat syndrome.  
This examiner did not specifically distinguish the symptoms 
resulting from PTSD and those symptoms resulting from 
dementia.  

On VA examination in October 1994 the examiner concluded that 
the veteran's PTSD symptoms had progressed.  The diagnoses 
were PTSD (progressively worse) and dementia of the 
Alzheimer's type with delirium; however, this examiner did 
not distinguish between the symptoms resulting from PTSD 
versus those resulting from the dementia.  

There is no documentation of the effects of PTSD being 
distinguished from the dementia.  In fact, in September 1999, 
Dr. B.S. noted that it was never clear that the veteran 
suffered from Alzheimer's Disease.  He opined that the 
veteran "may" have suffered from a more discreet "age 
associated memory impairment."  


When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  

The Board is of the opinion that the vagueness of the 
evidence and the lack of documentation distinguishing between 
the effects resulting from PTSD and dementia reduces the 
probative value of Dr. H.C.'s conclusion that PTSD did not 
contribute to his death.  

Dr. H.C. appeared to base his conclusion on the level at 
which the veteran's PTSD had been evaluated: 30 percent.  He 
concluded that such a level of PTSD "that did not prevent 
his raising a family and functioning well at work," would 
not be sufficient to have caused the series of strokes that 
lead to his dementia, which may have contributed to his 
death.  

This conclusion is weakened by the fact that many of the 
symptoms resulting from PTSD and dementia were not 
distinguished, as was discussed above.  In addition, Dr. B.S. 
concluded that the PTSD could have clearly influenced the 
significant emotional personality and behavioral changes in 
the veteran that resulted from his Alzheimer's Disease or 
age-related impairment.  Finally, the October 1994 VA 
examiner concluded that the veteran's PTSD had worsened.  
PTSD had been 30 percent disabling.   

Thus, Dr. H.C.'s opinion carries little weight because it is 
based on his assessment of the severity of the veteran's 
PTSD, and the medical evidence of record indicates that the 
level of disability that resulted from PTSD versus his 
dementia is not clearly defined.  


In addition, Dr. H.C. did not cite to any specific medical 
evidence in support of his conclusion.  He primarily cited to 
the 30 percent rating for PTSD.  Finally, what direct 
evidence there is (namely the October 1994 VA examination 
report) indicated that PTSD symptoms had in fact worsened 
from its previous level.  

In this regard, the Board also notes that, in making his 
conclusion that PTSD did not contribute to death, Dr. H.C. 
appeared to imply that the veteran's PTSD would or could have 
contributed to his dementia if it had been at a severe enough 
level.  

Therefore, Dr. H.C.'s opinion does not actually contradict 
the conclusion of Dr. M.U. that PTSD could possibly 
contribute to the development of dementia.  This is because 
his conclusion appears to turn on the severity of PTSD rather 
than on whether a link could be established between PTSD and 
the development of dementia.  His opinion appears to suggest 
that such a link would be possible if PTSD were severe 
enough.  

Furthermore, Dr. M.U.'s opinion is supported by Dr. B.S.'s 
opinion that PTSD could have clearly influenced the veteran's 
personality and behavioral changes.  Dr. B.S.'s discussion of 
a link between PTSD and Alzheimer's Disease or age-related 
memory impairment is of, in itself of little probative value.  
Dr. B.S. merely stated that he was not aware of any data 
linking these impairments.  He did not conclude that there 
was no link.  

In fact, in his last sentence, Dr. B.S. appeared to suggest a 
link in that PTSD could have clearly influenced his 
personality and behavioral changes.  At the very least, this 
opinion highlights the significant ambiguity and uncertainty 
in separating the effects of the veteran's PTSD and the 
effects of his dementia.  



In summary, the Board concludes that that there is an 
approximate balance of positive and negative evidence with 
regard to the issue of service connection for the cause of 
the veteran's death.  There are no medical opinions 
specifically concluding that a causal relationship between 
the PTSD and dementia is either unlikely or impossible.  On 
the other hand, there is a medical opinion from Dr. M.U. 
indicating that a link between the veteran's PTSD and the 
development of dementia was possible.  

Dr. H.C.'s conclusion that PTSD did not contribute to death 
appears to be contingent on his finding that the veteran's 
PTSD was not severe enough to have caused the strokes that 
lead to his dementia.  As was established above, the effects 
of the veteran's PTSD and dementia have not been adequately 
separated, and, as a result, the severity of or the level of 
disability resulting from PTSD cannot be definitively 
established.  

Therefore, Dr. H.C.'s specific conclusion is of limited 
probative value.  Dr. H.C.'s opinion is further weakened by 
his apparent implication that a more severe form of PTSD 
could have resulted in the veteran's eventual dementia.  This 
implication is significant in light of the ambiguity of the 
evidence in establishing the severity level of the PTSD.  

For these reasons, the Board finds that the evidence is 
evenly balanced so as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, applying 
the benefit of the doubt rule, the Board concludes that a 
disability incurred in service contributed substantially or 
materially to cause the veteran's death.  Gilbert, supra.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

